Exhibit 10

--------------------------------------------------------------------------------



CREDIT AGREEMENT

--------------------------------------------------------------------------------



among



KIMBALL INTERNATIONAL, INC.,



the Lenders



and



BANK ONE, NA, as Agent

--------------------------------------------------------------------------------





Dated as of December 20, 2002

--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE I DEFINITIONS

 

     

ARTICLE II THE CREDITS

   

2.1. Commitment; Ratable Loans

   

2.2. Required Payments, Termination

   

2.3. Types of Advances

   

2.4. Commitment Fee; Reductions in Commitment

   

2.5. Minimum Amount of Each Advance

   

2.6. Optional Principal Payments

   

2.7. Method of Selecting Types and Interest Periods for New Advances

   

2.8. Conversion and Continuation of Outstanding Advances

   

2.9. Terms Applicable to the Letters of Credit

   

       2.9.1. Issuance of Letters of Credit

   

       2.9.2. Participations

   

       2.9.3. Notice

   

       2.9.4. Letter of Credit Fees

   

       2.9.5. Administration; Reimbursement by Lenders

   

       2.9.6. Reimbursement by Borrower

   

       2.9.7. Obligations Absolute

   

       2.9.8. Actions of LC Issuer

   

       2.9.9. Lenders' Indemnification

           2.9.10. Rights as a Lender    

2.10. Changes in Interest Rate, etc

   

2.11. Rates Applicable After Default

   

2.12. Method of Payment

   

2.13. Evidence of Indebtedness

   

2.14. Telephonic Notices

   

2.15. Interest Payment Dates; Interest and Fee Basis

   

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions

   

2.17. Lending Installations

   

2.18. Non-Receipt of Funds by Agent

   

2.19. Replacement of Lender

   

2.20. Request to Increase Aggregate Commitment

   

2.21. Amendment and Restatement

       

ARTICLE III YIELD PROTECTION; TAXES

   

3.1. Yield Protection

   

3.2. Changes in Capital Adequacy Regulations

   

3.3. Availability of Types of Advances

   

3.4. Funding Indemnification

   

3.5. Taxes

   

3.6. Lender Statements; Survival of Indemnity

       

ARTICLE IV CONDITIONS PRECEDENT

   

4.1. Initial Credit Extension

   

4.2. Each Credit Extension

       

ARTICLE V REPRESENTATIONS AND WARRANTIES

   

5.1. Existence and Standing

   

5.2. Authorization and Validity

   

5.3. No Conflict; Government Consent

   

5.4. Financial Statements, Indebtedness

   

5.5. Material Adverse Change

   

5.6. Taxes

   

5.7. Litigation and Contingent Obligations

   

5.8. Subsidiaries

   

5.9. Accuracy of Information

   

5.10. Regulation U

   

5.11. Material Agreements

   

5.12. Compliance With Laws

   

5.13. Ownership of Properties

   

5.14. Environmental Matters

   

5.15. Investment Company Act

   

5.16. Public Utility Holding Company Act

       

ARTICLE VI COVENANTS

   

6.1. Financial Reporting

   

6.2. Use of Proceeds

   

6.3. Notice of Default

   

6.4. Conduct of Business

   

6.5. Taxes

   

6.6. Insurance

   

6.7. Compliance with Laws

   

6.8. Maintenance of Properties

   

6.9. Inspection

   

6.10. Indebtedness

   

6.11. Merger

   

6.12. Sale of Assets

   

6.13. Liens

   

6.14. Financial Covenants

   

       6.14.1. Interest Coverage Ratio

   

       6.14.2. Minimum Net Worth

       

ARTICLE VII DEFAULTS

       

ARTICLE VIII ACCELERATION, WAIVERS. AMENDMENTS AND REMEDIES

   

8.1. Acceleration

   

8.2. Amendments

   

8.3. Deposit to Secure Reimbursement Obligations

   

8.4. Preservation of Rights

       

ARTICLE IX GENERAL PROVISIONS

   

9.1. Survival of Representations

   

9.2. Governmental Regulation

   

9.3. Headings

   

9.4. Entire Agreement

   

9.5. Several Obligations; Benefits of this Agreement

   

9.6. Expenses; Indemnification

   

9.7. Accounting

   

9.8. Severability of Provisions

   

9.9. Nonliability of the Lenders

   

9.10. Confidentiality

   

9.11. Disclosure

   

9.12. Number of Documents

   

9.13. Nonreliance

       

ARTICLE X THE AGENT

   

10.1. Appointment; Nature of Relationship

   

10.2. Powers

   

10.3. General Immunity

   

10.4. No Responsibility for Loans, Recitals, etc.

   

10.5. Action on Instructions of Lenders

   

10.6. Employment of Agents and Counsel

   

10.7. Reliance on Documents; Counsel

   

10.8. Agent's Reimbursement and Indemnification

   

10.9. Notice of Default

   

10.10. Rights as a Lender

   

10.11. Lender Credit Decision

   

10.12. Successor Agent

   

10.13. Delegation to Affiliates

       

ARTICLE XI SETOFF

   

11.1. Setoff

   

11.2. Ratable Payments

       

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

   

12.1. Successors and Assigns

   

12.2. Participations

   

       12.2.1. Permitted Participants; Effect

   

       12.2.2. Voting Rights

   

       12.2.3. Benefit of Certain Provisions

   

12.3. Assignments

   

       12.3.1. Permitted Assignments

   

       12.3.2. Consents

   

       12.3.3. Effect; Effective Date

   

       12.3.4. Register

   

12.4. Dissemination of Information

   

12.5. Tax Treatment

       

ARTICLE XIII NOTICES

   

13.1. Notices

   

13.2. Changes of Address

       

ARTICLE XIV COUNTERPARTS

       

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   

15.1. CHOICE OF LAW

   

15.2. CONSENT OF JURISDICTION

   

15.3. WAIVER OF JURY TRIAL

 



 

--------------------------------------------------------------------------------

The following schedules and exhibits have been omitted from this filing.

Schedule 1 - Subsidiaries and Other Investments
Schedule 2 - Indebtedness and Liens
Schedule 3 - Existing Letters of Credit
Exhibit A - Form of Opinion
Exhibit B - Compliance Certificate
Exhibit C - Loan/Credit Related Money Transfer Instruction
Exhibit D - Credit Note
Exhibit E - Commitment Increase Supplement
Exhibit F - Assignment
Exhibit G - Borrowing Notice

--------------------------------------------------------------------------------

CREDIT AGREEMENT



This Agreement, dated as of December 20, 2002, is among Kimball International,
Inc., the Lenders and Bank One, NA, successor by merger with Bank One, Indiana,
N.A. and formerly known as NBD Bank, N.A., as Agent and LC Issuer. The parties
hereto agree as follows:

 

INTRODUCTION

 

A. The Borrower and Bank One entered into a Credit Agreement dated as of May 25,
1999 (as amended prior to the date hereof, the "Prior Credit Agreement"), in
which such bank agreed to make loans and other credit available to the Borrower
(the "Prior Credit Facility").



B. The parties hereto wish to continue the existing credit relationship between
them by amending and restating the Prior Credit Agreement rather than entering
into a new and unrelated loan agreement.



C. The Borrower, the Lenders and the Agent desire to restructure the Prior
Credit Facility as set forth herein.



D. Pursuant to the terms of this Agreement, the Borrower desires to obtain a
revolving credit facility, including letters of credit, in the aggregate
principal amount of $100,000,000, in order to refinance certain existing
indebtedness, including indebtedness under the Prior Credit Agreement, and
provide funds for their general corporate purposes, and the Lenders are willing
to establish such a credit facility in favor of the Borrower on the terms and
conditions herein set forth.



In consideration of the premises and of the mutual agreements herein contained,
the parties hereto agree that the Prior Credit Agreement shall be amended and
restated as follows:



 

ARTICLE I

DEFINITIONS

As used in this Agreement:



"Advance" means a borrowing made pursuant to Article II (or any conversion or
continuation thereof).



"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.



"Agent" means Bank One in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.



"Aggregate Commitment" means the aggregate of the Commitments of all the
Lenders, as modified from time to time pursuant to the terms hereof.



"Aggregate Outstanding Credit Exposure" means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.



"Agreement" means this Credit Agreement, as it may be amended or modified and in
effect from time to time.



"Agreement Accounting Principles" means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.



"Alternate Base Rate" means, for any day, a rate of interest per annum equal to
the sum of the Federal Funds Effective Rate for such day plus 1/4% per annum.



"Applicable Fee Rate" means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the unborrowed portion of the Aggregate
Commitment at such time as set forth in the Pricing Schedule.



"Applicable Margin" means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type, and the percentage rate per annum applicable to Standby
Letters of Credit, all as set forth in the Pricing Schedule.



"Article" means an article of this Agreement unless another document is
specifically referenced.



"Authorized Officer" means any of the President, Chief Financial Officer,
Treasurer, and Assistant Treasurer of the Borrower, acting singly; provided,
that, two Authorized Officers shall be required for execution of this Agreement
or any amendment, modification or extension of this Agreement.



"Available Aggregate Commitment" means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure.



"Bank One" means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois in its individual capacity, successor by
merger with Bank One, Indiana, N.A. and formerly known as NBD Bank, N.A., and
its successors.



"Borrower" means Kimball Intentional, Inc., an Indiana corporation, and its
successors and assigns.

"Borrowing Date" means a date on which an Advance is made hereunder.

"Borrowing Notice" is defined in Section 2.7.



"Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market and (ii)
for all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago for the conduct of substantially all of their
commercial lending activities.



"Capital Expenditures" means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.



"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.



"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.



"Change in Control" means (i) the Family Group owns less than 35% of the Class A
voting stock, or (ii) the acquisition by any Person (other than a member of the
Family Group), or two or more Persons (other than members of the Family Group)
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of more of the Class A voting stock of the Borrower than that owned by the
Family Group.



"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.



"Commercial Letter of Credit Application" means each Application for Irrevocable
Commercial Letter of Credit, in the form prescribed by the LC Issuer, from time
to time, to govern a Letter of Credit, as any of the same may be amended from
time to time.



"Commercial Letters of Credit" means a letter of credit now or hereafter issued
pursuant to a Commercial Letter of Credit Application by the LC Issuer from time
to time at the request of, and for the account of, the Borrower pursuant to this
Agreement.



"Commitment" means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Letters of Credit issued upon the application of, the
Borrower up to but not exceeding the amount set forth opposite its signature
below, as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof.

"Commitment Fee" is defined in Section 2.4.



"Commitment Increase Supplement" is defined in Section 2.20.



"Consolidated EBIT" means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, and (iii) extraordinary losses
incurred other than in the ordinary course of business, minus, to the extent
included in Consolidated Net Income, extraordinary gains realized other than in
the ordinary course of business, all calculated for the Borrower and its
Subsidiaries on a consolidated basis.



"Consolidated Funded Indebtedness" means at any time the aggregate dollar amount
of Consolidated Indebtedness which has actually been funded and is outstanding
at such time, whether or not such amount is due or payable at such time.



"Consolidated Indebtedness" means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.



"Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.



"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.



"Consolidated Net Worth" means at any time the consolidated stockholders' equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.



"Consolidated Total Capitalization" means at any time the sum of Consolidated
Indebtedness and Consolidated Net Worth, each calculated at such time.



"Contingent Obligations" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership.



"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.



"Conversion/Continuation Notice" is defined in Section 2.8.

"Credit Extension" means the making of an Advance or the issuance of a Letter of
Credit hereunder.



"Credit Extension Date" means the Borrowing Date for an Advance or the issuance
date for a Letter of Credit.

"Default" means an event described in Article VII.



"Effective Date" means December 20, 2002.



"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.



"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.



"Eurodollar Advance" means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.



"Eurodollar Base Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, the rate determined by the Agent to be the rate at
which Bank One or one of its Affiliate banks offers to place deposits in U.S.
dollars with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the approximate amount of Bank One's relevant Eurodollar
Advance and having a maturity equal to such Interest Period.



"Eurodollar Rate" means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin. The Eurodollar Rate shall be rounded to the next
higher multiple of 1/16 of 1% if the rate is not such a multiple.



"Excluded Taxes" means, in the case of any Lender or applicable Lending
Installation, taxes imposed on its overall net income, real estate property
taxes and franchise taxes imposed on it, by (i) the jurisdiction under the laws
of which such Lender is incorporated or organized or (ii) the jurisdiction in
which such Lender's principal executive office or such Lender's applicable
Lending Installation is located.



"Exhibit" refers to an exhibit to this Agreement, unless another document is
specifically referenced.



"Facility Termination Date" means May 25, 2004 or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.



"Family Group" means all Persons who are members of the combined, extended
families of Mr. Arnold Habig and Mr. Herbert Thyen, both of Dubois County,
Indiana, including, but not limited to:



> (i) the spouses of Mr. Habig and Mr. Thyen;
> (ii) the descendants, no matter the degrees of relationship, of Mr. Habig and
> Mr. Thyen;
> (iii) the nieces and nephews, no matter the degrees of relationship, of Mr.
> Habig and Mr. Thyen;
> (iv) in-laws of Mr. Habig and Mr. Thyen;
> (v) the in-laws of any Person who is a member of (i), (ii) or (iii) above;
> (vi) any trust created for the benefit of a Person described in (i), (ii),
> (iii), (iv) or (v) above-and
> (vii) a corporation all of the outstanding capital stock of which is owned by,
> or a partnership all of the partners of which are, or any other organization
> all of the members of which are, members of the Family Group.



"Federal Funds Effective Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.



"Floating Rate" means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.



"Floating Rate Advance" means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.



"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations, (viii) Letters of Credit, and (ix) any other obligation for
borrowed money or other financial accommodation which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person.



"Interest Period" means, with respect to a Eurodollar Advance, a period of one,
two, three, four, five, six, nine or twelve months commencing on a Business Day
selected by the Borrower pursuant to this Agreement. Such Interest Period shall
end on the day which corresponds numerically to such date one, two, three, four,
five, six, nine or twelve months thereafter, provided, however, that if there is
no such numerically corresponding day in such next, second, third, fourth,
fifth, sixth, ninth or twelfth succeeding month, such Interest Period shall end
on the last Business Day of such next, second, third, fourth, fifth, sixth,
ninth or twelfth succeeding month. If an Interest Period would otherwise end on
a day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.



"Investment" of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.



"Lenders" mean the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.



"Lending Installation" means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent pursuant to Section 2.17.



"Letter of Credit Applications" means, collectively, each Commercial Letter of
Credit Application and each Standby Letter of Credit Application.



"Letters of Credit" means Standby Letters of Credit and Commercial Letters of
Credit and those letters of credit previously issued by LC Issuer for the
account of the Borrower as described on Schedule 3.



"LC Fee" is defined in Section 2.9.4.



"LC Issuer" means Bank One (or any subsidiary or Affiliate of Bank One
designated by Bank One) in its capacity as issuer of Letters of Credit
hereunder.



"LC Obligations" means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Letters of Credit outstanding at such
time plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.



"LC Payment Date" is defined in Section 2.9.5.



"Leverage Ratio" means, as of any date of calculation, the ratio of (i)
Consolidated Funded Indebtedness outstanding on such date to (ii) Consolidated
Total Capitalization on such date.



"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement of any kind or nature whatsoever (including, without
limitation, the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).



"Loan" means an Advance as defined herein.



"Loan Documents" means this Agreement, the Notes, any Letter of Credit
Applications and any other documents or instruments now or hereafter executed
and delivered by or on behalf of the Borrower to the Agent or any Lender to
further evidence or govern the Obligations.



"Material Adverse Effect" means a material (as such term is interpreted in
accordance with Agreement Accounting Principles) adverse effect on (i) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agent, the LC Issuer or the Lenders thereunder.



"Modify" and "Modification" are defined in Section 2.9.1.



"Note" means each credit note, in substantially the form of Exhibit D, duly
executed by the Borrower to each Lender to evidence Advances under the
Commitment, including any renewals, extensions, replacements, and modifications
thereof.



"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Advances, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
Agent, the LC Issuer, any Lenders, or any indemnified party arising under the
Loan Documents, including, without limitation, all reasonable costs of
collection and enforcement of any and all thereof, including reasonable
attorneys' fees.



"Other Taxes" is defined in Section 3.5(ii).



"Outstanding Credit Exposure" means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.



"Participants" is defined in Section 12.2.1.



"Payment Date" means the 10th day of each month.



"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.



"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.



"Pricing Schedule" means the Schedule attached hereto identified as such.



"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.



"Pro Rata Share" means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender's Commitment and the denominator of which
is the Aggregate Commitment.



"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.



"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.



"Required Lenders" means Lenders in the aggregate having at least a majority of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least a majority of the Aggregate
Outstanding Credit Exposure.



"Reimbursement Obligations" means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.9 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Letters of Credit.



"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.



"Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.



"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.



"Standby Letter of Credit" means a letter of credit now or hereafter issued
pursuant to a Standby Letter of Credit Application by the LC Issuer from time to
time at the request of, and for the account of, the Borrower pursuant to this
Agreement.



"Standby Letters of Credit Application" means each Application for Irrevocable
Standby Letter of Credit, in the form prescribed by the LC Issuer, duly executed
by the Borrower in favor of the LC Issuer, from time to time, to govern a Letter
of Credit, as any of the same may be amended from time to time.



"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of the Borrower.



"Substantial Portion" means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 25% of the consolidated
assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries on a
cumulative basis.



"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.



"Transferee" is defined in Section 12.3.



"Type" means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.



"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.



"Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability Borrower, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.



The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.



 

 

ARTICLE II



THE CREDITS



 

2.1. Commitment; Ratable Loans. From and including the date of this Agreement
and until the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to (i) make Loans to the
Borrower and (ii) participate in Letters of Credit issued upon request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Letter of Credit, such Lender's Outstanding Credit
Exposure shall not exceed its Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow at any time prior to the
Facility Termination Date. The Commitments to lend hereunder shall expire on
Facility Termination Date. Each Advance hereunder shall consist of Loans made
from the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment. The LC Issuer will
issue Letters of Credit hereunder on the terms and conditions set forth in
Section 2.9. Except as otherwise set forth in this Agreement, insofar as it is
necessary for Borrower to arrange for the receipt of an Advance and/or the
repayment of any Obligations, Borrower will communicate and deal solely and
directly with, and make payments directly to, the Agent on behalf of all of the
Lenders.



2.2. Required Payments; Termination. The Aggregate Outstanding Credit Exposure
and all other unpaid Obligations shall be paid in full by the Borrower on the
Facility Termination Date.



2.3. Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.7 and 2.8.



2.4. Commitment Fee;_Reductions in Commitment. The Borrower agrees to pay to the
Agent for the account of each Lender according to its Pro Rata Share a
commitment fee (the "Commitment Fee") at a per annum rate equal to the
Applicable Fee Rate on the daily Available Aggregate Commitment from the date
hereof to and including the Facility Termination Date, payable quarterly in
arrears within 15 days of receipt by the Borrower of an invoice therefor in
respect of the immediately preceding calendar quarter. The Borrower may
permanently reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in integral multiples of $5,000,000, upon at least five Business
Days' written notice to the Agent, which notice shall specify the amount of any
such reduction, provided, however, that the amount of the Commitment may not be
reduced below the Aggregate Outstanding Credit Exposure. All accrued Commitment
Fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder.



2.5. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $100,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$250,000 (and in multiples of $50,000 if in excess thereof), provided, however,
that any Floating Rate Advance may be in the amount of the unborrowed portion of
the Available Aggregate Commitment.



2.6. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $250,000 or any integral multiple of $50,000 in
excess thereof, any portion of the outstanding Floating Rate Advances. The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurodollar Advances, or, in a minimum aggregate amount of $
1,000,000 or any integral multiple of $ 100,000 in excess thereof, any portion
of the outstanding Eurodollar Advances upon three Business Days' prior notice to
the Agent.



2.7. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Agent irrevocable telephonic or written notice in the form
attached hereto as Exhibit G (a "Borrowing Notice") not later than 12:00 p.m.
(Chicago time) on the proposed Borrowing Date of each Floating Rate Advance and
three Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:



> (i) the Borrowing Date, which shall be a Business Day, of such Advance,
> 
> (ii) the aggregate amount of such Advance,
> 
> (iii) the Type of Advance selected, and
> 
> (iv) in the case of each Eurodollar Advance, the Interest Period applicable
> thereto.



Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in Chicago
to the Agent at its address specified pursuant to Article XIII or as otherwise
directed by the Agent. The Agent will make the applicable Advance available to
the Borrower by deposit to the account of the Borrower with the Agent by the end
of the Borrowing Date.



2.8. Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.8 or
are repaid in accordance with Section 2.6. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.6 or (y) the Borrower shall have given
the Agent a Conversion/Continuation Notice (as defined below) requesting that,
at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period. Subject to the terms
of Section 2.5, the Borrower may elect from time to time to convert all or any
part of a Floating Rate Advance into a Eurodollar Advance. The Borrower shall
give the Agent irrevocable telephonic or written notice in the form attached
hereto as Exhibit G (a "Conversion/Continuation Notice") of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 12:00 p.m. (Chicago time) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:



> (i) the requested date, which shall be a Business Day, of such conversion or
> continuation,
> 
> (ii) the aggregate amount and Type of the Advance which is to be converted or
> continued, and
> 
> (iii) the amount of such Advance which is to be converted into or continued as
> a Eurodollar Advance and the duration of the Interest Period applicable
> thereto.



2.9. Terms Applicable to the Letters of Credit.



> 2.9.1. Issuance of Letters of Credit. Subject to the terms and conditions
> hereof, the LC Issuer agrees, upon proper submission of a Letter of Credit
> Application, to issue from time to time prior to the Facility Termination
> Date, Letters of Credit and to renew, extend, increase, decrease or otherwise
> modify each Letter of Credit ("Modify" and each such action a "Modification")
> for the account of the Borrower. The Letters of Credit shall have an
> expiration date not later than the earlier of twenty-four (24) months from the
> date of issuance or three Business Days before the Facility Termination Date.
> Immediately after each Letter of Credit is issued or Modified, the aggregate
> amount of LC Obligations outstanding shall not exceed Twenty Million Dollars
> ($20,000,000) and the Aggregate Outstanding Credit Exposure shall not exceed
> the Aggregate Commitment.
> 
> 2.9.2. Participations. Upon the issuance or Modification by the LC Issuer of a
> Letter of Credit in accordance with this Section 2.9, the LC Issuer shall be
> deemed, without further action by any party hereto, to have unconditionally
> and irrevocably sold to each Lender, and each Lender shall be deemed, without
> further action by any party hereto, to have unconditionally and irrevocably
> purchased from the LC Issuer, a participation in such Letter of Credit (and
> each Modification thereof) and the related LC Obligations in proportion to its
> Pro Rata Share.
> 
> 2.9.3. Notice. Subject to Section 2.9.1, the Borrower shall give the Agent
> notice prior to 12:00 p.m. (Chicago time) at least three Business Days prior
> to the proposed date of issuance or Modification of each Letter of Credit,
> specifying the beneficiary, the proposed date of issuance (or Modification)
> and the expiry date of such Letter of Credit, and describing the proposed
> terms of such Letter of Credit and the nature of the transactions proposed to
> be supported thereby. Upon receipt of such notice, the Agent shall promptly
> notify each Lender, of the contents thereof and of the amount of such Lender's
> participation in such proposed Letter of Credit. The issuance or Modification
> by the LC Issuer of any Letter of Credit shall, in addition to the conditions
> precedent set forth in Article IV (the satisfaction of which the LC Issuer
> shall have no duty to ascertain), be subject to the conditions precedent that
> such Letter of Credit shall be satisfactory to the LC Issuer in its reasonable
> discretion and that the Borrower shall have executed and delivered a Letter of
> Credit Application as the LC Issuer shall have reasonably requested. In the
> event of any conflict between the terms of this Agreement and the terms of any
> Letter of Credit Application, the terms of this Agreement shall control.
> 
> 2.9.4. Letter of Credit Fees. The Borrower agrees to pay to the Agent, for the
> account of the Lenders ratably in accordance with their respective Pro Rata
> Shares, Letter of Credit fees of 1/8% of the face amount of each Commercial
> Letter of Credit and the Applicable Fee per annum of the face amount of each
> Standby Letter of Credit at the time of issuance. The Borrower shall also pay
> the Agent, for the account of the Lenders ratably in accordance with their
> respective Pro Rata Shares, a negotiating fee of 1/8% for drafts of Commercial
> Letters of Credit presented for payment. The Standby Letter of Credit fees
> shall be calculated on the basis that an entire year consists of Three Hundred
> Sixty (360) days. The Borrower shall also pay to the LC Issuer for its own
> account documentary and processing charges in connection with the issuance or
> Modification of and draws under each Letter of Credit in accordance with the
> LC Issuer's standard schedule for such charges as in effect from time to time.
> 
> 2.9.5. Administration; Reimbursement by Lenders. Upon receipt from the
> beneficiary of any Letter of Credit of any demand for payment under such
> Letter of Credit, the LC Issuer shall notify the Agent and the Agent shall
> promptly notify the Borrower and each other Lender as to the amount to be paid
> by the LC Issuer as a result of such demand and the proposed payment date (the
> "LC Payment Date"). The responsibility of the LC Issuer to the Borrower and
> each Lender shall be only to determine that the documents (including each
> demand for payment) delivered under each Letter of Credit in connection with
> such presentment shall be in conformity in all material respects with such
> Letter of Credit. The LC Issuer shall endeavor to exercise the same care in
> the issuance and administration of the Letter of Credits as it does with
> respect to letters of credit in which no participations are granted, it being
> understood that in the absence of any gross negligence or malfeasance by the
> LC Issuer, each Lender shall be unconditionally and irrevocably liable without
> regard to the occurrence of any Default or any condition precedent whatsoever,
> to reimburse the LC Issuer on demand for (i) such Lender's Pro Rata Share of
> the amount of each payment made by the LC Issuer under each Letter of Credit
> to the extent such amount is not reimbursed by the Borrower pursuant to
> Section 2.9.6 below, plus (ii) interest on the foregoing amount to be
> reimbursed by such Lender, for each day from the date of the LC Issuer's
> demand for such reimbursement (or, if such demand is made after 11:00 a.m.
> (Chicago time) on such date, from the next succeeding Business Day) to the
> date on which such Lender pays the amount to be reimbursed by it, at a rate of
> interest per annum equal to the Federal Funds Effective Rate for the first
> three days and, thereafter, at a rate of interest equal to the rate applicable
> to Floating Rate Advances.
> 
> 2.9.6. Reimbursement by Borrower. The Borrower shall be irrevocably and
> unconditionally obligated to reimburse the LC Issuer on or before the
> applicable LC Payment Date for any amounts to be paid by the LC Issuer upon
> any drawing under any Letter of Credit, without presentment, demand, protest
> or other formalities of any kind. In the event that a drawing under any Letter
> of Credit is not reimbursed by the Borrower by 1:00 p.m. (Chicago time) on the
> first Banking Day after notice to the Borrower pursuant to Section 2.9.5
> above, such unreimbursed Letter of Credit shall be reimbursed by an Advance
> under the Commitments evidenced by the Notes. The Borrower hereby irrevocably
> authorizes the Agent and the Lenders to refinance, without further notice to
> the Borrower, the Reimbursement Obligation of the Borrower arising out of any
> such drawing into a Floating Rate Advance, evidenced by the Notes and for all
> purposes under, on and subject to the terms and conditions of this Agreement,
> but without regard to the conditions precedent to making an Advance under the
> Commitments or to any requirement of this Agreement that each Advance be in a
> minimum amount or multiple (and each of the Lenders specifically consents to
> the making of such Advance without regard to such conditions precedent or
> minimum amount or multiple); provided, however, that an Advance under the
> Commitments in spite of the Borrower's failure to satisfy any conditions
> precedent to making an Advance shall not constitute a waiver of any Default by
> the Lenders. This Agreement and the other Loan Documents shall supersede any
> terms of any letter of credit applications or other documents which are
> irreconcilably inconsistent with the terms hereof or thereof.
> 
> 2.9.7. Obligations Absolute. The obligation of the Borrower to reimburse any
> drawing under any Letter of Credit shall be absolute, unconditional and
> irrevocable and shall be paid and performed strictly in accordance with the
> terms of this Agreement under all circumstances, whatsoever, including,
> without limitation, the following circumstances (other than in the case of
> gross negligence or conduct constituting malfeasance of the LC Issuer, the
> Agent or any Lender):
> 
> > (a) any lack of validity or enforceability of any Letter of Credit, or any
> > Loan Document;
> > 
> > (b) any amendment or waiver of or consent to departure from the terms of any
> > Letter of Credit, or any Loan Document;
> > 
> > (c) the existence of any claim, setoff, defense or other right which the
> > Borrower may have at any time against the beneficiary of any Letter of
> > Credit, any transferee of any Letter of Credit, the LC Issuer, the Agent,
> > any Lender or any other Person, whether in connection with the Loan
> > Documents, such Letter of Credit, or any unrelated transaction;
> > 
> > (d) any statement, draft or other document presented under any Letter of
> > Credit proving to be forged, fraudulent, invalid or insufficient in any
> > respect or any statement therein being untrue or inaccurate in any respect
> > whatsoever;
> > 
> > (e) the surrender or impairment of any security for the performance or
> > observance of the terms of the Loan Documents, or such Letter of Credit; or
> > 
> > (f) any circumstance, happening or admission whatsoever, whether or not
> > similar to any of the foregoing, including, without limitation, those
> > matters described below.
> 
> The parties benefited by any Letter of Credit shall be deemed to be the agents
> of the Borrower, and except as expressly set forth herein, the Borrower
> assumes all risks for their acts, omissions, or misrepresentations. Neither
> the LC Issuer, the Agent nor any Lender shall be responsible for the validity,
> sufficiency, truthfulness or genuineness of any document required to draw
> under any Letter of Credit even if such document should in fact prove to be in
> any and all respects invalid, insufficient, fraudulent or forged, provided
> only that the document appears on its face to be in accordance with the terms
> of the Letter of Credit and provided neither the LC Issuer nor the Agent is
> grossly negligent or engaging in conduct constituting malfeasance. Neither the
> LC Issuer, the Agent nor any Lender shall be responsible for any failure of
> any draft to bear reference or adequate reference to the applicable Letter of
> Credit or for the failure of any Person to note the amount of any draft on any
> Letter of Credit or to surrender or take up any Letter of Credit, each of
> which provisions may be waived by the LC Issuer, or for errors, omissions,
> interruptions, or delays in transmission or delivery of any messages or
> documents, provided, however, that the Borrower shall have a claim against the
> LC Issuer or the Agent, and the LC Issuer or the Agent, as the case may be,
> shall be liable to the Borrower, to the extent of any compensatory, as opposed
> to consequential, damages suffered by the Borrower which the Borrower proves
> were caused by (i) the LC Issuer's or the Agent's failure to act in good faith
> or to observe general banking usage in connection with the Letter of Credit or
> failure to examine documents presented under such Letter of Credit with care
> to determine whether they comply with the terms of such Letter of Credit (it
> being understood that neither the LC Issuer nor the Agent assumes any
> liability or responsibility for the genuineness, falsification or effect of
> any document which appears on such examination to be regular on its face) or
> (ii) the gross negligence or conduct constituting malfeasance of the LC Issuer
> or the Agent. Without limiting the generality of the foregoing, the Borrower
> agrees that any action taken by the LC Issuer or the Agent under or in
> connection with any Letter of Credit, if taken in good faith and without gross
> negligence or conduct constituting malfeasance, shall be binding upon the
> Borrower and shall not put the LC Issuer or the Agent under any such resulting
> liability to the Borrower. Neither the LC Issuer nor the Agent shall be liable
> for action or failure to take action under or in connection with any Letter of
> Credit except for any such action or failure to take action which constitutes
> gross negligence or malfeasance of the LC Issuer or the Agent. Neither the LC
> Issuer nor the Agent shall be liable for consequential damages in connection
> with any Letter of Credit. The LC Issuer is expressly hereby authorized to
> honor any request for payment which is made under or in compliance with the
> terms of any Letter of Credit without regard to and without any duty on its
> part to inquire into the existence of any disputes or controversies between
> the Borrower and any beneficiary of any Letter of Credit or any other Person
> or into respective rights, duties or liabilities of any of them or whether any
> facts or occurrences represented in any of the documents presented under any
> Letter of Credit are true and correct. No Person, other than the parties
> hereto, shall have any rights of any nature under this Agreement or by reason
> hereof. In no event shall the LC Issuer's reliance and payment against
> documents presented under a Letter of Credit appearing on its face to
> substantially comply with the terms thereof be deemed to constitute gross
> negligence or malfeasance.
> 
> 2.9.8. Actions of LC Issuer. The LC Issuer shall be entitled to rely, and
> shall be fully protected in relying, upon any Letter of Credit, draft,
> writing, resolution, notice, consent, certificate, affidavit, letter,
> cablegram, telegram, telecopy, telex or teletype message, statement, order or
> other document believed by it to be genuine and correct and to have been
> signed, sent or made by the proper Person or Persons, and upon advice and
> statements of legal counsel, independent accountants and other experts
> selected by the LC Issuer. The LC Issuer shall be fully justified in failing
> or refusing to take any action under this Agreement unless it shall first have
> received such advice or concurrence of the Required Lenders as it reasonably
> deems appropriate or it shall first be indemnified to its reasonable
> satisfaction by the Lenders against any and all liability and expense which
> may be incurred by it by reason of taking or continuing to take any such
> action. Notwithstanding any other provision of this Section 2.9, the LC Issuer
> shall in all cases be fully protected in acting, or in refraining from acting,
> under this Agreement in accordance with a request of the Required Lenders, and
> such request and any action taken or failure to act pursuant thereto shall be
> binding upon the Lenders and any future holders of a participation in any
> Letter of Credit.
> 
> 2.9.9. Lenders' Indemnification. Each Lender shall, ratably in accordance with
> its Pro Rata Share, indemnify the LC Issuer, its affiliates and their
> respective directors, officers, agents and employees (to the extent not
> reimbursed by the Borrower) against any cost, expense (including reasonable
> counsel fees and disbursements), claim, demand, action, loss or liability
> (except such as result from such indemnitees' gross negligence or willful
> misconduct or the LC Issuer's failure to pay under any Letter of Credit after
> the presentation to it of a request strictly complying with the terms and
> conditions of the Letter of Credit) that such indemnitees may suffer or incur
> in connection with this Section 2.9 or any action taken or omitted by such
> indemnitees hereunder.
> 
> 2.9.10. Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
> have the same rights and obligations as any other Lender.



2.10. Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.8, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.8 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Agent as applicable to
such Eurodollar Advance based upon the Borrower's selections under Sections 2.7
and 2.8 and otherwise in accordance with the terms hereof. No Interest Period
may end after the Facility Termination Date.



2.11. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.7, 2.8 or 2.10, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice from the
Agent to the Borrower (which notice may be revoked at the option of the Required
Lenders by notice from the Agent to the Borrower notwithstanding any provision
of Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of a Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders by notice from the Agent to the Borrower
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum and (ii)
each Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum, provided that,
during the continuance of a Default under Section 7.6 or 7.7, the interest rates
set forth in clauses (i) and (ii) above shall be applicable to all Advances
without any election or action on the part of the Agent or any Lender.



2.12. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent's address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by 1:00 p.m. (Chicago time) on the date when due and shall (except
in the case of Reimbursement Obligations for which the LC Issuer has not been
fully indemnified by the Lenders, or as otherwise specifically required
hereunder) be applied ratably by the Agent among the Lenders. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender. Each reference to
the Agent in this Section 2.12 shall also be deemed to refer, and shall apply
equally, to the LC Issuer, in the case of payments required to be made by the
Borrower to the LC Issuer pursuant to Section 2.9.6. The Lender is hereby
authorized to charge the account of the Borrower maintained with the Lender for
each payment of principal, interest and fees if payment is not received as it
becomes due hereunder.



2.13. Evidence of Indebtedness. (i) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by the Lender from
time to time, including the amounts of principal and interest payable and paid
to the Lender from time to time hereunder.



> (ii) The Agent shall also maintain accounts in which it will record (a) the
> amount of each Loan made hereunder, the Type thereof and the Interest Period
> with respect thereto, (b) the amount of any principal or interest due and
> payable or to become due and payable from the Borrower to the Lender
> hereunder, (c) the original stated amount of each Letter of Credit and the
> amount of LC Obligations outstanding at any time, and (d) the amount of any
> sum received by the Lender hereunder from the Borrower and each Lender's share
> thereof.



> (iii) The entries maintained in the accounts maintained pursuant to paragraphs
> (i) and (ii) above shall be prima facie evidence of the existence and amounts
> of the Obligations therein recorded; provided, however, that the failure of
> the Agent or any Lender to maintain such accounts or any error therein shall
> not in any manner affect the obligation of the Borrower to repay the
> Obligations in accordance with their terms. In the event of any conflict
> between the accounts maintained by Agent and any Lender, the account of Agent
> will govern absent manifest error.



> (iv) The Agent shall send the Borrower monthly statements summarizing the
> outstanding Advances.



2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, if such confirmation is requested by the Agent
or any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.



2.15. Interest Payment Dates, Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof and at maturity. Interest accrued
on each Eurodollar Advance shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurodollar Advance is prepaid, whether
by acceleration or otherwise, and at maturity. Interest accrued on each
Eurodollar Advance having an Interest Period longer than three months shall also
be payable on the last day of each three-month interval during such Interest
Period. Interest and Commitment Fees and LC Fees shall be calculated for actual
days elapsed on the basis of a 360-day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (Chicago time) at the place of payment. if any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.



2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of, and will provide the Borrower with confirmation of, after
receiving each of an Aggregate Commitment reduction notice, a Borrowing Notice,
a Conversion/Continuation Notice, and any repayment notice received by it
hereunder. Promptly after notice from the LC Issuer, the Agent will notify each
Lender of the contents of each request for issuance of a Letter of Credit
hereunder. The Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.



2.17. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Letters of
Credit at any Lending Installation selected by such Lender or the LC Issuer, as
the case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Advances, Letters of Credit, participation in LC Obligations and any Notes
issued hereunder shall be deemed held by each Lender and the LC Issuer for the
benefit of any such Lending Installation. Each Lender and the LC Issuer may, by
written notice to the Agent and the Borrower in accordance with Article XIII,
designate replacement or additional Lending Installations through which Advances
will be made by it and for whose account payments in respect of the Advances are
to be made.



2.18. Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.



2.19. Replacement of Lender. If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender's
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an "Affected Lender"), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Agent shall agree, as of such date, to purchase for cash the Advances
and other Obligations due to the Affected Lender pursuant to an assignment
substantially in the form of Exhibit F and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (A) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5,
and (B) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 3.4 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.



2.20. Request to Increase the Aggregate Commitment. (a) At the request of the
Borrower to the Agent, the Aggregate Commitment hereunder may be increased after
the date hereof on one or more occasions by not more than an aggregate amount of
$50,000,000 provided that (i) the Borrower may not propose more than 2 Aggregate
Commitment increases each year, (ii) the minimum Aggregate Commitment increase
per notice shall be $5,000,000, (iii) the Borrower shall have delivered to the
Agent all necessary corporate resolutions authorizing such Aggregate Commitment
increase, (iv) one or more Lenders consents in writing and agrees to increase
its Commitment by the requested amount pursuant to the following sentence, and
(v) no Default or Unmatured Default shall have occurred and be continuing. Any
request received by the Agent from the Borrower to increase the Aggregate
Commitment shall be delivered to each Lender and shall be implemented by one or
more existing Lenders agreeing to increase their Commitments (provided that no
Lender shall have any obligation to increase its Commitment but each Lender
shall have the right to elect to increase its Commitment in its sole discretion
pro rata with any other Lenders increasing their Commitments prior to any new
Lender or Lenders becoming party hereto) or by one or more new lenders agreeing
to become a Lender hereunder or by any combination of the foregoing, as
determined by the Agent in consultation with the Borrower.

(b) In the event that the Borrower, the Agent and the Lenders shall agree upon
such an increase in the Aggregate Commitment as provided above, the Borrower,
the Agent and any increasing Lender shall enter into a Commitment Increase
Supplement in the form attached as Exhibit E (the "Commitment Increase
Supplement"). Upon the execution and delivery of such Commitment Increase
Supplement as provided above, and upon satisfaction of such other conditions as
the Agent and any increasing Lender may specify, this Agreement shall be deemed
amended accordingly. The consent of any Lender which is not such an increasing
Lender shall not be required in connection with any such increase.



2.21 Amendment and Restatement. This Agreement amends and restates the Prior
Credit Agreement as of the Effective Date, provided that the Borrower may give
notice of a request for an Advance as of December 17, 2002 for purposes of
satisfying the notice requirements for requests for Advances and Section 2.7
shall be effective as of December 17, 2002. All Advances and Letters of Credit
outstanding under the Prior Credit Agreement shall constitute Advances and
Letters of Credit under this Agreement and all fees and other obligations
accrued under the Prior Credit Agreement will continue to accrue and be paid
under this Agreement under the terms of this Agreement. The Advances and other
obligations pursuant hereto are issued in exchange and replacement for the
Advances and other obligations under the Prior Credit Agreement, shall not be a
novation or satisfaction thereof. The Lenders acknowledge and agree that such
transfers of rights and interests under the Loan Documents shall take place
among the Lenders as of the Effective Date to give effect to Commitments set
forth on the signature pages hereof.



 

ARTICLE III



YIELD PROTECTION; TAXES



 

3.1. Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

> (i) subjects any Lender or any applicable Lending Installation to any Taxes,
> or changes the basis of taxation of payments (other than with respect to
> Excluded Taxes) to any Lender in respect of its Eurodollar Advances, or
> 
> (ii) imposes or increases or deems applicable any reserve, assessment,
> insurance charge, special deposit or similar requirement against assets of,
> deposits with or for the account of, or credit extended by, any Lender or any
> applicable Lending Installation or the LC Issuer (other than reserves and
> assessments taken into account in determining the interest rate applicable to
> Eurodollar Advances), or
> 
> (iii) imposes any other condition the result of which is to increase the cost
> to the Lender or any applicable Lending Installation or the LC Issuer of
> making, funding or maintaining its Eurodollar Advances, or of issuing or
> participating in Letters of Credit or reduces any amount receivable by any
> Lender or any applicable Lending Installation or the LC Issuer in connection
> with its Eurodollar Advances, Letters of Credit or participations therein, or
> requires any Lender or any applicable Lending Installation or the LC Issuer to
> make any payment calculated by reference to the amount of Eurodollar Advances,
> Letters of Credit or participations therein held or interest or LC Fees
> received by it, by an amount deemed material by such Lender or the LC Issuer,
> as the case may be,



and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Advances or Commitment or of issuing or
participating in Letters of Credit or to reduce the return received by such
Lender or applicable Lending Installation or the LC Issuer, as the case may be,
in connection with such Eurodollar Advances, Commitment, Letters of Credit or
participations therein, then, within 30 days of demand by such Lender or the LC
Issuer, as the case may be, the Borrower shall pay such Lender or the LC Issuer,
as the case may be, such additional amount or amounts as will compensate the
Lender or the LC Issuer, as the case may be, for such increased cost or
reduction in amount received.



3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or LC Issuer, any Lending Installation of such Lender or the LC Issuer or
any corporation controlling such Lender or the LC Issuer is increased as a
result of a Change, then, within 30 days of demand by such Lender or the LC
Issuer that is communicated to the Borrower by and through the Agent, the
Borrower shall pay such Lender or the LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Advances and issue or participate in Letters of Credit, as the case may be,
hereunder (after taking into account the Lender's or the LC Issuer's policies as
to capital adequacy). "Change" means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or the LC Issuer or any Lending
Installation or any corporation controlling any Lender or the LC Issuer.
"Risk-Based Capital Guidelines" means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
"International Convergence of Capital Measurements and Capital Standards,"
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.



3.3. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Advances at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.



3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.



3.5. Taxes. (i) All payments by the Borrower to or for the account of any
Lender, the LC Issuer or the Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes. If the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender, the LC Issuer or the Agent, (a) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) such Lender, the LC Issuer or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law, and
(d) the Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.



> (ii) In addition, the Borrower hereby agrees to pay any present or future
> stamp or documentary taxes and any other excise or property taxes, charges or
> similar levies which arise from any payment made hereunder or under any Note
> or from the execution or delivery of, or otherwise with respect to, this
> Agreement or any Note ("Other Taxes").
> 
> 
> 
> (iii) The Borrower hereby agrees to indemnify the Agent, the LC Issuer and
> each Lender for the full amount of Taxes or Other Taxes (including, without
> limitation, any Taxes or Other Taxes imposed on amounts payable under this
> Section 3.5) paid by the Agent, the LC Issuer or such Lender and any liability
> (including penalties, interest and expenses) arising therefrom or with respect
> thereto. Payments due under this indemnification shall be made within 30 days
> of the date the Agent, the LC Issuer or such Lender makes demand therefor
> pursuant to Section 3.6.
> 
> 
> 
> (iv) Each Lender that is not incorporated under the laws of the United States
> of America or a state thereof (each a "Non-U.S. Lender") agrees that it will,
> not more than ten Business Days after the date of this Agreement, (i) deliver
> to the Agent two duly completed copies of United States Internal Revenue
> Service Form W-8BEN or W-8ECI, certifying in either case that such Lender is
> entitled to receive payments under this Agreement without deduction or
> withholding of any United States federal income taxes, and (ii) deliver to the
> Agent a United States Internal Revenue Form W-8 or W-9, as the case may be,
> and certify that it is entitled to an exemption from United States backup
> withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
> the Borrower and the Agent (x) renewals or additional copies of such form (or
> any successor form) on or before the date that such form expires or becomes
> obsolete, and (y) after the occurrence of any event requiring a change in the
> most recent forms so delivered by it, such additional forms or amendments
> thereto as may be reasonably requested by the Borrower or the Agent. All forms
> or amendments described in the preceding sentence shall certify that such
> Lender is entitled to receive payments under this Agreement without deduction
> or withholding of any United States federal income taxes, unless an event
> (including without limitation any change in treaty, law or regulation) has
> occurred prior to the date on which any such delivery would otherwise be
> required which renders all such forms inapplicable or which would prevent such
> Lender from duly completing and delivering any such form or amendment with
> respect to it and such Lender advises the Borrower and the Agent that it is
> not capable of receiving payments without any deduction or withholding of
> United States federal income tax.
> 
> 
> 
> (v) For any period during which a Non-U.S. Lender has failed to provide the
> Borrower with an appropriate form pursuant to clause (iv), above (unless such
> failure is due to a change in treaty, law or regulation, or any change in the
> interpretation or administration thereof by any governmental authority,
> occurring subsequent to the date on which a form originally was required to be
> provided), such Non-U.S. Lender shall not be entitled to indemnification under
> this Section 3.5 with respect to Taxes imposed by the United States; provided
> that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
> reduced rate of withholding tax become subject to Taxes because of its failure
> to deliver a form required under clause (iv), above, the Borrower shall take
> such steps at no expense to the Borrower as such Non-U.S. Lender shall
> reasonably request to assist such Non-U.S. Lender to recover such Taxes.
> 
> 
> 
> (vi) Any Lender that is entitled to an exemption from or reduction of
> withholding tax with respect to payments under this Agreement or any Note
> pursuant to the law of any relevant jurisdiction or any treaty shall deliver
> to the Borrower (with a copy to the Agent), at the time or times prescribed by
> applicable law, such properly completed and executed documentation prescribed
> by applicable law as will permit such payments to be made without withholding
> or at a reduced rate.
> 
> 
> 
> (vii) If the U.S. Internal Revenue Service or any other governmental authority
> of the United States or any other country or any political subdivision thereof
> asserts a claim that the Agent did not properly withhold tax from amounts paid
> to or for the account of any Lender (because the appropriate form was not
> delivered or properly completed, because such Lender failed to notify the
> Agent of a change in circumstances which rendered its exemption from
> withholding ineffective, or for any other reason), such Lender shall indemnify
> the Agent fully for all amounts paid, directly or indirectly, by the Agent as
> tax, withholding therefor, or otherwise, including penalties and interest, and
> including taxes imposed by any jurisdiction on amounts payable to the Agent
> under this subsection, together with all costs and expenses related thereto
> (including attorneys fees and time charges of attorneys for the Agent, which
> attorneys may be employees of the Agent). The obligations of the Lenders under
> this Section 3.5(vii) shall survive the payment of the Obligations and
> termination of this Agreement.



3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Advances to reduce any liability of the Borrower to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Agent, and the Agent shall
forward to Borrower as to the amount due, if any, under Section 3.1, 3.2, 3.4 or
3.5. Such written statement shall set forth in reasonable detail the basis upon
which such amount is based and the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Advance shall be calculated
as though each Lender funded its Eurodollar Advance through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurodollar Rate applicable to the Advance, whether
in fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.



 

ARTICLE IV



CONDITIONS PRECEDENT



 

4.1. Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless the Borrower has furnished to the
Agent with sufficient copies for the Lenders the following:

> (i) Copies of the articles or certificate of incorporation of the Borrower,
> together with all amendments, and a certificate of good standing, each
> certified by the appropriate governmental officer in its jurisdiction of
> incorporation.
> 
> (ii) Copies, certified by the Secretary or Assistant Secretary of the
> Borrower, of its by-laws and of its Board of Directors' resolutions and of
> resolutions or actions of any other body authorizing the execution of the Loan
> Documents to which the Borrower is a party.
> 
> (iii) An incumbency certificate, executed by the Secretary or Assistant
> Secretary of the Borrower, which shall identify by name and title and bear the
> signatures of the Authorized Officers and any other officers of the Borrower
> authorized to sign the Loan Documents to which the Borrower is a party, upon
> which certificate the Lenders shall be entitled to rely until informed of any
> change in writing by the Borrower.
> 
> (iv) A certificate, signed by the chief financial officer of the Borrower,
> stating that on the initial Borrowing Date no Default or Unmatured Default has
> occurred and is continuing.
> 
> (v) A written opinion of the Borrower's counsel, addressed to the Lenders in
> substantially the form of Exhibit A.
> 
> (vi) The Notes duly executed by the Borrower payable to the order of each
> Lender.
> 
> (vii) Written money transfer instructions, in substantially the form of
> Exhibit C, addressed to the Agent and signed by an Authorized Officer,
> together with such other related money transfer authorizations as the Agent
> may have reasonably requested.
> 
> (viii) Such other documents as any Lender or its counsel may have reasonably
> requested except as it relates to the Borrower's trade secrets and other
> proprietary information.



The Agent shall provide the Borrower with written confirmation upon satisfaction
of the foregoing conditions.



4.2. Each Credit Extension. The Lenders shall not be required to make any Credit
Extension unless on the applicable Credit Extension Date:



> (i) There exists no Default or Unmatured Default.
> 
> (ii) The representations and warranties contained in Article V are true and
> correct as of such Credit Extension Date except to the extent any such
> representation or warranty is stated to relate solely to an earlier date, in
> which case such representation or warranty shall have been true and correct on
> and as of such earlier date.
> 
> (iii) All legal matters incident to the making of such Credit Extension shall
> be satisfactory to the Lenders and their counsel.



Each Borrowing Notice or request for the issuance of a Letter of Credit with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied. The Agent may require a duly completed compliance
certificate in substantially the form of Exhibit B as a condition to making a
Credit Extension.



 

ARTICLE V



REPRESENTATIONS AND WARRANTIES



 

The Borrower represents and warrants to the Lenders that:



5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
Borrower duly and properly incorporated or organized, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each Jurisdiction in
which its business is conducted.



5.2. Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by the Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents to which the
Borrower is a party constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.



5.3. No Conflict, Government Consent. Neither the execution and delivery by the
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or (ii) the Borrower's or any
Subsidiary's articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which the Borrower or
any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.



5.4. Financial Statements, Indebtedness. The June 30, 2002 consolidated
financial statements of the Borrower and its Subsidiaries heretofore delivered
to the Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended. As of the date hereof, except as shown on such
financial statements, except for trade debt incurred in the ordinary course of
business since the date of such financial statements, and except as shown on
Schedule 2, the Borrower and its Subsidiaries have no outstanding Consolidated
Indebtedness exceeding Two Million Dollars ($2,000,000) in the aggregate.



5.5. Material Adverse Change. Since June 30, 2002 there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.



5.6. Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and as to which no Lien exists. The United States income tax returns of the
Borrower and its Subsidiaries have been audited by the Internal Revenue Service
through the fiscal year ended June 30, 1997. No tax liens have been filed and no
claims are being asserted with respect to any such taxes. The charges, accruals
and reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.



5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of the Authorized Officers, threatened against or affecting the Borrower
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extension. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, the Borrower has no material contingent obligations not
provided for or disclosed in the financial statements referred to in Section
5.4.



5.8. Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.



5.9. Accuracy of Information. No information, exhibit or report furnished by the
Borrower or any of its Subsidiaries to the Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading.



5.10. Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.



5.11. Material Agreements. Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.



5.12. Compliance With Laws. The Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.



5.13. Ownership of Properties. Except as set forth on Schedule 2, on the date of
this Agreement, to the best of its knowledge, the Borrower and its Subsidiaries
will have good title, free of all Liens other than those permitted by Section
6.13, to all of the Property and assets reflected in the Borrower's most recent
consolidated financial statements provided to the Agent as owned by the Borrower
and its Subsidiaries.



5.14. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.



5.15. Investment Company Act. Neither the Borrower nor any Subsidiary is an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.



5.16. Public Utility Holding Company Act. Neither the Borrower nor any
Subsidiary is a "holding company" or a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company", within the meaning of the Public Utility Holding Company
Act of 1935, as amended.



 

ARTICLE VI

COVENANTS



During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:



6.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:



> (i) Within 95 days after the close of each of its fiscal years, an unqualified
> audit report certified by Arthur Anderson, Deloitte & Touche, Ernst & Young,
> KPMG or PricewaterhouseCoopers (and their respective successors) and which
> accountants are reasonably acceptable to the Lenders, or other independent
> certified public accountants reasonably acceptable to the Lenders, prepared in
> accordance with Agreement Accounting Principles on a consolidated basis for
> itself and its Subsidiaries, including consolidated balance sheets as of the
> end of such period, related consolidated profit and loss and reconciliation of
> surplus statements, and a consolidated statement of cash flows.
> 
> (ii) Within 50 days after the close of the first three quarterly periods of
> each of its fiscal years, for itself and its Subsidiaries, consolidated
> unaudited balance sheets as at the close of each such period and consolidated
> profit and loss and a statement of cash flows for the period from the
> beginning of such fiscal year to the end of such quarter, all certified by its
> chief financial officer.
> 
> (iii) As soon as available, any filing with the Securities and Exchange
> Commission.
> 
> (iv) Together with the financial statements required under Sections 6.1(i) and
> (ii), a compliance certificate in substantially the form of Exhibit B signed
> by its chief financial officer showing the calculations necessary to determine
> compliance with this Agreement and stating that no Default or Unmatured
> Default exists, or if any Default or Umnatured Default exists, stating the
> nature and status thereof
> 
> (v) As soon as possible and in any event within 10 days after receipt by the
> Borrower, a copy of (a) any specific notice or claim to the effect that the
> Borrower or any of its Subsidiaries is or may be liable to any Person as a
> result of the release by the Borrower, any of its Subsidiaries, or any other
> Person of any toxic or hazardous waste or substance into the environment, and
> (b) any notice alleging any violation of any federal, state or local
> environmental, health or safety law or regulation by the Borrower or any of
> its Subsidiaries, which, in either case, could reasonably be expected to have
> a Material Adverse Effect.
> 
> (vi) Such other information (including non-financial information except as it
> relates to trade secrets or other proprietary information) as any Lender may
> from time to time reasonably request.



6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for acquisition related activities and
general corporate purposes. The Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances to purchase or carry any
"margin stock" (as defined in Regulation U).



6.3. Notice of Default. The Borrower will, and will cause each Subsidiary to,
give prompt notice in writing to the Lender of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.



6.4. Conduct of Business. The Borrower will, and will cause each Subsidiary to
(except as permitted by Section 6.11), remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.



6.5. Taxes. The Borrower will, and will cause each Subsidiary to, in all
material respects, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles.



6.6. Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies catastrophic coverage
insurance in such amounts as is consistent with sound business practice, and the
Borrower will furnish to the Lender upon request full information as to the
insurance carried.



6.7. Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
materially comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws.



6.8. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times provided that the
Borrower may discontinue operations and dispose of property in the normal
conduct of business.



6.9. Inspection. The Borrower will, and will cause each Subsidiary to, discuss
the affairs, finances and accounts of the Borrower and each Subsidiary with, and
to be advised as to the same by, their respective officers at such reasonable
times and intervals as the Agent or any Lender may designate. At any time there
exists a Default or Unmatured Default, the Borrower will, and will cause each
Subsidiary to, permit the Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, books and financial
records of the Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Subsidiary.



6.10. Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except Consolidated
Indebtedness of the Borrower or any Subsidiary in an aggregate principal amount
not to exceed 30% of the Consolidated Total Capitalization at any one time
outstanding.



6.11. Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except, so long as there then
exists no Default or Unmatured Default and no Default or Unmatured Default will
be occasioned thereby, (i) a Subsidiary may merge into the Borrower or a
Wholly-Owned Subsidiary, and (ii) mergers in which the Borrower is the surviving
party.



6.12. Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person,
except:



> (i) Sales of inventory in the ordinary course of business.
> 
> (ii) Leases, sales or other dispositions of its Property that, together with
> all other Property of the Borrower and its Subsidiaries previously leased,
> sold or disposed of (other than inventory in the ordinary course of business)
> as permitted by this Section during the period commencing on the date of this
> Agreement and ending with the month in which any such lease, sale or other
> disposition occurs, do not constitute a Substantial Portion of the Property of
> the Borrower and its Subsidiaries.
> 
> (iii) Any transfer of an interest in accounts or notes receivable on a limited
> recourse basis, provided that such transfer qualifies as a sale under
> Agreement Accounting Principles and that the amount of such financing does not
> exceed $100,000,000 at any one time outstanding.



6.13. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:



> (i) Liens for taxes, assessments or governmental charges or levies on its
> Property if the same shall not at the time be delinquent or thereafter can be
> paid without penalty, or are being contested in good faith and by appropriate
> proceedings and for which adequate reserves in accordance with Agreement
> Accounting Principles shall have been set aside on its books.
> 
> (ii) Liens imposed by law, such as carriers', warehousemen's and mechanics'
> liens and other similar liens arising in the ordinary course of business which
> secure payment of obligations not more than 60 days past due or which are
> being contested in good faith by appropriate proceedings and for which
> adequate reserves shall have been set aside on its books.
> 
> (iii) Liens arising out of pledges or deposits under worker's compensation
> laws, unemployment insurance, old age pensions, or other social security or
> retirement benefits, or similar legislation.
> 
> (iv) Utility easements, building restrictions and such other encumbrances or
> charges against real property as are of a nature generally existing with
> respect to properties of a similar character and which do not in any material
> way affect the marketability of the same or interfere with the use thereof in
> the business of the Borrower or its Subsidiaries.
> 
> (v) Liens arising in connection with the transactions permitted by Section
> 6.12(ii).
> 
> (vi) Liens on Property of the Borrower or any of its Subsidiaries created
> solely for the purpose of securing purchase money Indebtedness and Capitalized
> Lease Obligations in an aggregate principal amount not to exceed 10% of the
> Borrower's total assets at any one time outstanding, representing or incurred
> to finance, refinance or refund the purchase price of the Property, provided
> that no such Liens shall extend to or cover other Property of the Borrower or
> such Subsidiary so acquired, and the principal amount of Indebtedness secured
> by such Lien shall at no time exceed the original purchase price of the
> Property.
> 
> (vii) Liens existing on the date hereof and described in Schedule 2.



6.14. Financial Covenants.



> 6.14.1. Interest Coverage Ratio. The Borrower will not permit the ratio,
> determined as of the end of each of its fiscal quarters for the then most
> recently ended four fiscal quarters, of (i) Consolidated EBIT to (ii)
> Consolidated Interest Expense to be less than 3.0 to 1.0.
> 
> 6.14.2. Minimum Net Worth. The Borrower will at all times maintain
> Consolidated Net Worth of not less $386,909,800.



 

ARTICLE VII



DEFAULTS



 

> The occurrence of any one or more of the following events shall constitute a
> Default:

7.1. Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.



7.2. Nonpayment of principal of any Advance when due, or nonpayment of interest
upon any Advance or of any commitment fee, LC Fee or other obligations under any
of the Loan Documents within ten days after the same becomes due.



7.3. The breach by the Borrower of any of the terms or provisions of Section
6.2, 6.10, 6.11, 6.12, 6.13, 6.14 or 6.15.



7.4. The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within ten days after written notice from
the Agent or the Required Lenders.



7.5. Failure of the Borrower or any of its Subsidiaries to pay when due any
Indebtedness, or the default by the Borrower or any of its Subsidiaries in the
performance (beyond the applicable grace period with respect thereto, if any) of
any term, provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Indebtedness to cause, such Indebtedness to become
due prior to its stated maturity; or any Indebtedness of the Borrower or any of
its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof, or the Borrower or any of its Subsidiaries shall
not pay, or admit in writing its inability to pay, its debts generally as they
become due.



7.6. The Borrower or any of its Subsidiaries shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.



7.7. Without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 30 consecutive days.



7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the period commencing on
the date of this Agreement and ending with the month in which any such action
occurs, constitutes a Substantial Portion.



7.9. The Borrower or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money in excess of $10,000,000 (or the equivalent thereof in currencies other
than U.S. Dollars) in the aggregate, or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.



7.10. Any reportable event (as defined in Section 4043 of ERISA) shall occur in
connection with any Plan.



7.11. The Borrower or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect.



7.12. Any Change in Control shall occur.



 

ARTICLE VIII



ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES



 

8.1. Acceleration. (i) If any Default described in Section 7.6 or 7.7 occurs
with respect to the Borrower, the obligations of the Lenders to make, renew or
convert Loans hereunder and the obligation and power of the LC Issuer to issue
Letters of Credit hereunder shall automatically terminate and the Obligations
shall immediately become due and payable without any election or action on the
part of the Agent, the LC Issuer or any Lender and the Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Agent all amounts required pursuant to Section 8.3. If any
other Default occurs, the Required Lenders (or the Agent with the consent of the
Required Lenders) may (a) terminate or suspend the obligations of the Lenders to
make, renew or convert Loans hereunder and the obligation and power of the LC
Issuer to issue Letters of Credit hereunder, or declare the Obligations to be
due and payable, or both, whereupon the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Agent all amounts required pursuant to Section 8.3.



> (ii) If, within 30 days after acceleration of the maturity of the Obligations
> or termination of the obligations of the Lenders to make Loans and the
> obligation and power of the LC Issuer to issue Letters of Credit hereunder as
> a result of any Default (other than any Default as described in Section 7.6 or
> 7.7 with respect to the Borrower) and before any judgment or decree for the
> payment of the Obligations due shall have been obtained or entered, the
> Required Lenders (in their sole discretion) shall so direct, the Agent shall,
> by notice to the Borrower, rescind and annul such acceleration and/or
> termination.



8.2. Amendments. Subject to the provisions of this Article 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:



> (i) Extend the final maturity of any Loan, or extend the expiry date of any
> Letter of Credit to a date after the Facility Termination Date or forgive all
> or any portion of the principal amount thereof or any Reimbursement Obligation
> related thereto, or reduce the rate or extend the time of payment of interest
> or fees thereon or Reimbursement Obligations related thereto.
> 
> (ii) Reduce the percentage specified in the definition of Required Lenders.
> 
> (iii) Extend the Facility Termination Date, or reduce the amount or extend the
> payment date for, the mandatory payments required under Section 2.2, or
> increase the amount of the Aggregate Commitment (except as provided in Section
> 2.20), the Commitment of any Lender hereunder or the commitment to issue
> Facility LCs, or permit the Borrower to assign its rights under this
> Agreement.
> 
> (iv) Amend this Section 8.2.



No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. The Agent may waive payment of the fee required under
Section 12.3.3 without obtaining the consent of any other party to this
Agreement.



8.3. Deposit to Secure Reimbursement Obligations. When any Default or Unmatured
Default has occurred and is continuing, the Agent or the Required Lenders may
demand that the Borrower immediately pay to the Agent, for the benefit of the LC
Issuer and the Lenders, an amount equal to the aggregate outstanding amount of
the Letters of Credit and the Borrower shall immediately upon any such demand
make such payment. The Borrower hereby irrevocably grants to the Agent, for the
benefit of the LC Issuer and the Lenders, a security interest in all funds
deposited to the credit of or in transit to any deposit account or fund
established pursuant to this Section 8.3, including, without limitation, any
investment of such fund. In the event the Agent or the Required Lenders makes a
demand pursuant to this Section 8.3, and the Borrower makes the payment
demanded, the Agent agrees to invest the amount of such payment for the account
of the Borrower and at the Borrower's risk and direction in short-term
investments acceptable to the Agent.



8.4. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or the inability of the Borrower to satisfy the conditions precedent to such
Credit Extension shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuer and the Lenders until the Obligations have been paid in full.



 

ARTICLE IX



GENERAL PROVISIONS



9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.



9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall not be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.



9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.



9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the LC Issuer and the Lenders and
supersede all prior agreements and understandings among the Borrower, the Agent,
the LC Issuer and the Lenders relating to the subject matter thereof.



9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.



9.6. Expenses; Indemnification. (i) The Borrower shall reimburse the Agent for
reasonable direct costs and expenses (including reasonable attorneys' fees and
time charges of attorneys for the Agent, which attorneys may be employees of the
Agent) paid or incurred by the Agent in connection with the preparation,
negotiation, execution, delivery, review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Agent, the LC Issuer and the Lenders for reasonable costs, internal charges and
out-of-pocket expenses (including reasonable attorneys' fees and time charges of
attorneys for the Agent, the LC Issuer and the Lenders, which attorneys may be
employees of the Agent, the LC Issuer and the Lenders) paid or incurred by the
Agent, the LC Issuer and the Lenders in connection with the collection and
enforcement of the Loan Documents.



> (ii) The Borrower hereby further agrees to indemnify the Agent, the LC Issuer
> and each Lender, its directors, officers and employees against all losses,
> claims, damages, penalties, judgments, liabilities and expenses (including,
> without limitation, all expenses of litigation or preparation therefor whether
> or not the Agent, the LC Issuer or any Lender is a party thereto) which any of
> them may pay or incur arising out of or relating to this Agreement, the other
> Loan Documents, the transactions contemplated hereby or the direct or indirect
> application or proposed application of the proceeds of any Credit Extension
> hereunder except to the extent that they are determined in a final
> non-appealable judgment by a court of competent jurisdiction to have resulted
> from the gross negligence or malfeasance of the party seeking indemnification.
> The obligations of the Borrower under this Section 9.6 shall survive the
> termination of this Agreement.



9.7. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, except that
any calculation or determination which is to be made on a consolidated basis
shall be made for the Borrower and all its Subsidiaries, including those
Subsidiaries, if any, which are unconsolidated on the Borrower's audited
financial statements.



9.8. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any Jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.



9.9. Nonliability of the Lenders. The relationship between the Borrower on the
one hand and the Lenders, the Agent and the LC Issuer on the other hand shall be
solely that of borrower and lender. Neither the Agent, the LC Issuer nor any
Lender shall have any fiduciary responsibilities to the Borrower. Neither the
Agent, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with
response any phase of the Borrower's business or operations. The Borrower agrees
that neither the Agent, the LC Issuer nor any Lender shall have liability to the
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrower in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
malfeasance of the party from which recovery is sought.



9.10. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender's direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, and (vii)
permitted by Section 12.4.



9.11. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
the Lender and/or its Affiliates from time to time may hold other investments
in, make other loans to or have other relationships with the Borrower or its
Subsidiaries.



9.12. Number of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.



9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.



 

ARTICLE X



THE AGENT



10.1. Appointment; Nature of Relationship. Bank One, NA is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
"Agent") hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term "Agent," it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders' contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, (ii) is a
"representative" of the Lenders within the meaning of the term "secured party"
as defined in the Indiana Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.



10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.



10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to any Lender for any action taken or
omitted to be taken by it or them hereunder or under any other Loan Document or
in connection herewith or therewith except to the extent such action or inaction
is determined in a final non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Person.



10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower's or any such
guarantor's respective Subsidiaries. The Agent shall have no duty to disclose to
the Lenders information that is not required to be furnished by the Borrower to
the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as Agent or in its individual capacity).



10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.



10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent's duties hereunder and under any other Loan
Document.



10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.



10.8. Agent's Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(or, if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the Borrower under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.



10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a "notice of default". In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.



10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term "Lender" or "Lenders" shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person. The Agent, in its individual capacity, is
not obligated to remain a Lender.



10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements prepared by the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.



10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent; provided, that, such
successor Agent must be reasonably acceptable to the Borrower. Notwithstanding
the previous sentence, the Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Agent hereunder. If the Agent has resigned or been removed and no
successor Agent has been appointed, the Lenders may perform all the duties of
the Agent hereunder and the Borrower shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders. No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment. Any such
successor Agent shall be a commercial bank having capital and retained earnings
of at least $100,000,000. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning or removed Agent. Upon the effectiveness of the resignation or removal
of the Agent, the resigning or removed Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents. After the effectiveness
of the resignation or removal of an Agent, the provisions of this Article X
shall continue in effect for the benefit of such Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent hereunder
and under the other Loan Documents.



10.13. Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate's directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.



 

ARTICLE XI



SETOFF



11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of the Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part hereof, shall then be due.



11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is distributed
by legal process, or otherwise, appropriate further adjustments shall be made.



 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS



12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
without the prior written consent of each Lender, (ii) any assignment by any
Lender must be made in compliance with Section 12.3, and (iii) any transfer by
Participation must be made in compliance with Section 12.2. Any attempted
assignment or transfer by any party not made in compliance with this Section
12.1 shall be null and void, unless such attempted assignment or transfer is
treated as a participation in accordance with Section 12.3.2. The parties to
this Agreement acknowledge that clause (ii) of this Section 12.1 relates only to
absolute assignments and this Section 12.1 does not prohibit assignments
creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a Fund, any pledge or assignment of all or any portion of its rights
under this Agreement and any Note to its trustee in support of its obligations
to its trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Agent may treat the Person which made any Loan or which
holds any Note as the owner thereof for all purposes hereof unless and until
such Person complies with Section 12.3; provided, however, that the Agent may in
its discretion (but shall not be required to) follow instructions from the
Person which made any Loan or which holds any Note to direct payments relating
to such Loan or Note to another Person. Any assignee or transferee of the rights
to any Loan or any Note agrees by acceptance of such transfer or assignment to
be bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereon, shall be conclusive and
binding on any subsequent holder, transferee or assignee of the rights to such
Loan.



12.2. Participations.



> 12.2.1. Permitted Participants, Effect. Any Lender may, in the ordinary course
> of its business and in accordance with applicable law, at any time sell to one
> or more banks or other entities ("Participants") participating interests in
> any Outstanding Credit Exposure of such Lender, any Note held by such Lender,
> any Commitment of such Lender or any other interest of such Lender under the
> Loan Documents. In the event of any such sale by a Lender of participating
> interests to a Participant, such Lender's obligations under the Loan Documents
> shall remain unchanged, such Lender shall remain solely responsible to the
> other parties hereto for the performance of such obligations, such Lender
> shall remain the owner of its Outstanding Credit Exposure and the holder of
> any Note issued to it in evidence thereof for all purposes under the Loan
> Documents, all amounts payable by the Borrower under this Agreement shall be
> determined as if such Lender had not sold such participating interests, and
> the Borrower and the Agent shall continue to deal solely and directly with
> such Lender in connection with such Lender's rights and obligations under the
> Loan Documents.
> 
> 12.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
> without the consent of any Participant, any amendment, modification or waiver
> of any provision of the Loan Documents other than any amendment, modification
> or waiver with respect to any Credit Extension or Commitment in which such
> Participant has an interest which would require consent of all of the Lenders
> pursuant to the terms of Section 8.2 or of any other Loan Document.
> 
> 12.2.3. Benefit of Certain Provisions. The Borrower agrees that each
> Participant shall be deemed to have the right of setoff provided in Section
> 11.1 in respect of its participating interest in amounts owing under the Loan
> Documents to the same extent as if the amount of its participating interest
> were owing directly to it as a Lender under the Loan Documents, provided that
> each Lender shall retain the right of setoff provided in Section 11.1 with
> respect to the amount of participating interests sold to each Participant. The
> Lenders agree to share with each Participant, and each Participant, by
> exercising the right of setoff provided in Section 11.1, agrees to share with
> each Lender, any amount received pursuant to the exercise of its right of
> setoff, such amounts to be shared in accordance with Section 11.2 as if each
> Participant were a Lender. The Borrower further agrees that each Participant
> shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the
> same extent as if it were a Lender and had acquired its interest by assignment
> pursuant to Section 12.3, provided that (i) a Participant shall not be
> entitled to receive any greater payment under Section 3.1, 3.2 or 3.5 than the
> Lender who sold the participating interest to such Participant would have
> received had it retained such interest for its own account, unless the sale of
> such interest to such Participant is made with the prior written consent of
> the Borrower, and (ii) any Participant not incorporated under the laws of the
> United States of America or any State thereof agrees to comply with the
> provisions of Section 3.5 to the same extent as if it were a Lender.



12.3. Assignments.



> 12.3.1. Permitted Assignments. Any Lender may at any time assign to one or
> more banks or other entities ("Purchasers") all or any part of its rights and
> obligations under the Loan Documents. Such assignment shall be substantially
> in the form of Exhibit F or in such other form as may be agreed to by the
> parties thereto. Each such assignment with respect to a Purchaser which is not
> a Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
> amount equal to the entire applicable Commitment and Loans of the assigning
> Lender or (unless each of the Borrower and the Agent otherwise consents) be in
> an aggregate amount not less than $5,000,000. The amount of the assignment
> shall be based on the Commitment or outstanding Loans (if the Commitment has
> been terminated) subject to the assignment, determined as of the date of such
> assignment or as of the "Trade Date," if the "Trade Date" is specified in the
> assignment.
> 
> 12.3.2. Consents. The consent of the Borrower shall be required prior to an
> assignment becoming effective unless the Purchaser is a Lender, an Affiliate
> of a Lender or an Approved Fund, provided that the consent of the Borrower
> shall not be required if a Default has occurred and is continuing. The consent
> of the Agent and the LC Issuer shall be required prior to an assignment
> becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender
> or an Approved Fund. Any consent required under this Section 12.3.2 shall not
> be unreasonably withheld or delayed.
> 
> 12.3.3. Effect; Effective Date. Upon (i) delivery to the Agent of an
> assignment, together with any consents required by Sections 12.3.1 and 12.3.2,
> and (ii) payment of a $4,000 fee to the Agent for processing such assignment
> (unless such fee is waived by the Agent), such assignment shall become
> effective on the effective date specified in such assignment. The assignment
> shall contain a representation by the Purchaser to the effect that none of the
> consideration used to make the purchase of the Commitment and Outstanding
> Credit Exposure under the applicable assignment agreement constitutes "plan
> assets" as defined under ERISA and that the rights and interests of the
> Purchaser in and under the Loan Documents will not be "plan assets" under
> ERISA. On and after the effective date of such assignment, such Purchaser
> shall for all purposes be a Lender party to this Agreement and any other Loan
> Document executed by or on behalf of the Lenders and shall have all the rights
> and obligations of a Lender under the Loan Documents, to the same extent as if
> it were an original party thereto, and the transferor Lender shall be released
> with respect to the Commitment and Loans assigned to such Purchaser without
> any further consent or action by the Borrower, the Lenders or the Agent. In
> the case of an assignment covering all of the assigning Lender's rights and
> obligations under this Agreement, such Lender shall cease to be a Lender
> hereunder but shall continue to be entitled to the benefits of, and subject
> to, those provisions of this Agreement and the other Loan Documents which
> survive payment of the Obligations and termination of the applicable
> agreement. Any assignment or transfer by a Lender of rights or obligations
> under this Agreement that does not comply with this Section 12.3 shall be
> treated for purposes of this Agreement as a sale by such Lender of a
> participation in such rights and obligations in accordance with Section 12.2.
> Upon the consummation of any assignment to a Purchaser pursuant to this
> Section 12.3.3, the transferor Lender, the Agent and the Borrower shall, if
> the transferor Lender or the Purchaser desires that its Loans be evidenced by
> Notes, make appropriate arrangements so that new Notes or, as appropriate,
> replacement Notes are issued to such transferor Lender and new Notes or, as
> appropriate, replacement Notes, are issued to such Purchaser, in each case in
> principal amounts reflecting their respective Commitments, as adjusted
> pursuant to such assignment.
> 
> 12.3.4. Register. The Agent, acting solely for this purpose as an agent of the
> Borrower, shall maintain at one of its offices, a copy of each Assignment and
> Assumption delivered to it and a register for the recordation of the names and
> addresses of the Lenders, and the Commitments of, and principal amounts of the
> Loans owing to, each Lender pursuant to the terms hereof from time to time
> (the "Register"). The entries in the Register shall be conclusive, and the 
> Borrower, the Agent and the Lenders may treat each Person whose name is
> recorded in the Register pursuant to the terms hereof as a Lender hereunder
> for all purposes of this Agreement, notwithstanding notice to the contrary.
> The Register shall be available for inspection by the Borrower and any Lender,
> at any reasonable time and from time to time upon reasonable prior notice.



12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or any other Person acquiring an interest in the
Loan Documents by operation of law (each a "Transferee") and any prospective
Transferee any and all information in such Lender's possession concerning the
creditworthiness of the Borrower and its Subsidiaries; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 of this
Agreement.



12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any Jurisdiction other than the
United States or any State thereof, the Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of applicable United States tax withholding rules and regulations.



 

 

ARTICLE XIII



NOTICES



13.1. Notices. Except as otherwise permitted by Sections 2.14 and 2.16 with
respect to borrowing notices and confirmations, all notices, requests and other
communications to any party hereunder shall be in writing (including electronic
transmission, facsimile transmission or similar writing) and shall be given to
such party: (x) in the case of the Borrower or the Agent, at its address or
facsimile number set forth on the signature pages hereof, (y) in the case of any
Lender, at its address or facsimile number set forth below its signature hereto,
or (z) in the case of any party, at such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Agent and the
Borrower in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.



13.2. Change of Address. The Borrower, the Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto.



 

ARTICLE XIV



COUNTERPARTS



This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agent, the LC Issuer
and the Lenders and each party has notified the Agent by facsimile transmission
or telephone that it has taken such action.



 

ARTICLE XV



> CHOICE OF LAW; CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (BUT WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF INDIANA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.



15.2. CONSENT TO JURISDICTION. EACH OF THE BORROWER, THE AGENT, THE LC ISSUER
AND EACH LENDER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR INDIANA STATE COURT SITTING IN INDIANAPOLIS,
INDIANA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS AND EACH OF THEM HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVE ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE AS TO THE VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH
COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE AGENT,
THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN INDIANAPOLIS, INDIANA.



15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT, THE LC ISSUER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.



IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the Agent have
executed this Agreement as of the date first above written.





          KIMBALL INTERNATIONAL, INC.              

By:

/s/ Robert F. Schneider

--------------------------------------------------------------------------------

    Robert F. Schneider
Executive Vice President,
Chief Financial Officer,
Treasurer                          

By:

/s/ Greg Kincer

--------------------------------------------------------------------------------

    Greg Kincer
Vice President, Business Development,
Assistant Treasurer         Address:   1600 Royal Street
Jasper, Indiana  47549
Attention:  Greg Kincer
Telephone:  (812) 482-8311
FAX:  (812) 634-4606         BANK ONE, NA, Individually and as a Lender and as
LC Issuer and Agent       Commitments By: Patrick F. Dunphy

--------------------------------------------------------------------------------

$100,000,000 Its: Director    

--------------------------------------------------------------------------------

        Address:   611 Woodward Avenue
Detroit, Michigan  48226
Attention:  Patrick F. Dunphy
Telephone:  (313) 225-1940
FAX:  (315) 225-1212

 

 

 